MEMORANDUM *
Frank and Janine Carrasco appeal from the district court’s order granting the United Arab Emirates’ (UAE) motion to dismiss for lack of jurisdiction under the Foreign Sovereign Immunities Act (FSIA).
1. The district court’s consideration of evidence outside of the complaint did not convert the motion to dismiss into a motion for summary judgment. See Corrie v. Caterpillar, Inc., 503 F.3d 974, 979-80 (9th Cir.2007). Chimmett v. Broion, 75 F.3d 506 (9th Cir.1996), cited by Appellants’ counsel during oral arguments, is distinguishable. Grimmett addressed a statute of limitations issue, and did not speak to the evidence that a court should consider on a motion to dismiss for lack of jurisdiction. Id. at 510.
2. The district court did not abuse its discretion by granting the UAE’s motion to dismiss. Appellants failed to establish that the tortious activity exception to the FSIA, 28 U.S.C. § 1605(a)(5), applied, and therefore the district court correctly concluded it lacked subject matter jurisdiction over the case. See Gupta v. Thai Airways Inti, Ltd., 487 F.3d 759, 763, n. 5 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided *852by 9 th Cir. R. 36-3.